DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               SHARON SCHOOL OF EXCELLENCE, INC.,
                           Appellant,

                                     v.

     STATE OF FLORIDA, DEPARTMENT OF AGRICULTURE AND
                    CONSUMER SERVICES,
                          Appellee.

                               No. 4D19-3755

                           [November 5, 2020]

  Appeal from the State of Florida, Department of Agriculture and
Consumer Services; Marisa Atherley, Hearing Official; L.T. Case No.
19FNW008.

    Raven R. Liberty of the Law Office of Raven Liberty, P.A., Miami Shores,
for appellant.

   Darby G. Shaw of Florida Department of Agriculture and Consumer
Services, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY, and KUNTZ, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.